CI§SS€lllB&-MVGDG|»@QZEDU§ DDOG|I]I!HG[\U.£|)Q41 Fiiiiiizeid]lllGQIBB Fi%@@ellofbiZZ

UNITED STA'I`ES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

PEARSON EDUCATION, INC.; ELSEVIER,
]NC.; MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC; and CENGAGE LEARNING,
INC.,

Plaintiifs,

V.

IMRAN AWAN; AMRO T. AWWAD; RONG LI;

ANITA RAJN RANI; vIJAY KUMAR; AMMAR
ABDULWAHID MAZRUI; MICHAEL PAo
(A/K/A MATTHEW WATSON); N[DIA
ESPINOZA; MANISH KUMAR sINGH (A/K/A
“MAX ms " and “sHYAM”); ROSCHELLE T,
sALMoN; and YAROSLAV IAKOVIN,

Defendants.

 

 

c;>¢/

Case No. 1:18-cv-402-DLC

 

 

 

mowov»w§
P" L`§;k,é s §`*-§.d'.'\““ix.- ` Yr`§.fl) §§Z;E§:i

 

§§ ")C iii-z W___ _HW
o@ivio \VL:[B

im;vwwi
i
§

 

 

 

.,,..

{PRB~PGSEBj JUDGMENT AND PERMANENT INJUNCTION

T DAN

EPIN

Upon the Stipulation for Entry of Judgment and Permanent Injunction Against Defondant

Nidi'a Espinoza (“Defendant” , it is hereby

ORDERED that final judgment is EN’I`ERED for Piaintiffs Pcarson Education, Inc.,

McGraw-Hill Giobal Education Hoidings, LLC, Cengage Learning, lnc., and Elsevier Inc.

(hereinafter, “Plaintiffs”).

lt is FURTHER ORDERED that a permanent injunction is EN'I`ERED in this action as

to Defendant. Defendant, her agents, servants, and cmpioyees, and all those in active concert or

participation With any of them, are permanently enjoined from:

C@se€lllBSeO»OOQQQZJDCC _oumeeniim@¢tl Hi|isetil’nlMM F¥MQQG‘DW

 

a) Directly or indirectly infringing any of Plaintiffs’ Copyrighted Worksl or Plaintiffs’
Marlcsz;

h) Directly or indirectly Manufacturing, importing, distributing selling, or offering to sell
any unauthorized copies of Plaintiffs’ Copyrighted Works; and

c) Enabling, facilitating permitting, assisting, soliciting, encouraging or inducing others
to directly or indirectly infringe Plaintiffs’ Copyrighted Works or Plaintiffs’ Marks
and/or manufacture, import, distribute, sell, or offer to sell any unauthorized copies of
Plaintiffs’ Copyrighted Works.

lt is FURTHER ORDERED that the Court retains jurisdiction of this matter in law and

equity for purposes of enforcing this Order and/or adjudicating claims of violations of this Order.

<=e;,
SO ORDERED this f '3 day ofNovember 2018.

//M: 5a

DE E L. COTE
United ii ates District Judge

 

 

‘ “Plaintiffs’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, whether now in existence or later created, regardless of media type, the copyrights
to which are owned or controlled by any of Plaintiffs or their parents, subsidiaries, affiliates,
predecessors, successors, and assigns, whether published in the United States or abroad

2 “Plaintiffs’ Marks” means any and all trademarks and service marks, whether now in existence
or later created, which are owned or controlled by any of Piaintiffs or their parents, subsidiaries,

affiliates, predecessors successors, and assigns
2

 

